Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                              Plaintiffs,
                                               Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his
individual and official capacities;
TUCKERMAN BABCOCK; and the                          DEFENDANTS’ RESPONSES
STATE OF ALASKA,                                     TO PLAINTIFF’S FIRST
                                                     DISCOVERY REQUESTS
                            Defendants.
      Defendants Michael J. Dunleavy (“Governor Dunleavy”), Tuckerman Babcock
(“Mr. Babcock”), and the State of Alaska (the “State”) (collectively, “Defendants”)
respond to the February 14, 2020 First Discovery Requests (the “Requests”) propounded
by Plaintiffs Anthony Blanford (“Dr. Blanford”) and John Bellville (“Dr. Bellville”).
                              GENERAL OBJECTIONS
      Defendants hereby incorporate by reference into each response the following
                                                                    Exhibit 24, Page 1 of 5
                                                  Plaintiffs' Motion for Sumary Judgment


       Case 3:19-cv-00036-JWS Document 54-24 Filed 04/09/21 Page 1 of 5
materiality, and admissibility of, or to object on any ground to, the use of information set
forth herein at subsequent proceedings or the trial of this or any other action.
       Defendants object to the Requests to the extent they seek documents which are not
available to Defendants or which are equally or more readily available to Plaintiffs.
       Defendants object to the Requests to the extent they seek production of documents
and/or information in the possession of a third party.
       Defendants object to the Requests to the extent they are not limited to the time
period relevant or material in this proceeding.
       Subject to and without waiving the foregoing Preliminary Statement and General
Objections, and incorporating all of them in each of the Responses hereafter, Defendants
respond as follows:
                                 INTERROGATORIES
       INTERROGATORY NO. 1: Please state in detail every fact on which you base
your denials in the Answer to Plaintiffs allegations that Anthony Blanford was not a
policy making employee.
       RESPONSE: Defendants object to this interrogatory, because the term “policy
making employee” is vague and ambiguous. Nevertheless, Defendants undertake to
respond to this interrogatory in good faith.         Defendants assume “policy making
employee” refers to the legal conclusion, which involves analysis of numerous factors,
that a public employee is a confidential, policymaking, or public contact employee as
discussed in public employee speech cases, including but not limited to Elrod v. Burns,
427 U.S. 347 (1976), and Fazio v. City & County of San Francisco, 125 F.3d 1328, 1331-
1332 (9th Cir. 1997). Defendants further object to this interrogatory as overbroad and
unduly burdensome in requiring Defendants to outline “every fact” that illustrates
Dr. Blanford was a “policy making employee,” since such facts include countless actions
and interactions during Dr. Blanford’s employment at the Alaska Psychiatric Institute
(“API”). Without waiving any general or specific objections, Defendants provide an
overview of Dr. Blanford’s employment responsibilities and actions.
                                                                      Exhibit 24, Page 2 of 5
                                                    Plaintiffs' Motion for Sumary Judgment


       Case 3:19-cv-00036-JWS Document 54-24 Filed 04/09/21 Page 2 of 5
       As the Chief of Psychiatry for API, Dr. Blanford was responsible for direct patient
care, administrative management, establishing and ensuring compliance with policies and
procedures, staff oversight, and oversight of all medical, psychiatric, and clinical
services. His specific duties included but were not limited to:
       -   Oversight and supervision over and responsibility for all clinical staff, services,
           and sections at API, including psychiatric, medical, nursing, social work,
           admissions, psychology, rehabilitation, and pharmacy;

       -   Supervision and evaluation of all clinical services to psychiatric patients within
           the network of State-operated psychiatric diagnostic, treatment, and
           consultations services;

       -   Assurance that all evaluations, diagnostic, and treatment activities occur within
           the framework of Alaska State Law regarding treatment of mentally ill
           persons;

       -   Oversight of medical staff documentation, including National Provide
           Identifier, Medicare, and Medicaid clinical billing requirements;

       -   Leadership role as member of API Senior Management Team, Risk
           Management Team, Forensic Review Board, and Medical Executive
           Committee;

       -   Oversight and development of internal Utilization Review and Management;

       -   Supervision of student physicians in behavioral workforce programs;

       -   Development and implementation of State of Alaska inpatient psychiatric
           healthcare polices policies and programs;

       -   Development, revision, and implementation of policies and procedures (and
           standing orders) regarding patient intake and treatment and facility safety;

       -   Work in collaboration with the lead Forensic Psychologist on Forensic Unit,
           including diagnostic evaluations, treatment recommendations, medications
           management, and reports/testimony if court-ordered medications are needed to
           attain competence;

Further, for his management and policy making position Dr. Blanford received a
significant salary, greater than other psychiatrists.                     Exhibit 24, Page 3 of 5
                                                        Plaintiffs' Motion for Sumary Judgment


       Case 3:19-cv-00036-JWS Document 54-24 Filed 04/09/21 Page 3 of 5
       INTERROGATORY NO. 2: Please state in detail each and every reason why
Dr. Blanford's employment was terminated on December 3, 2018.
       RESPONSE: On November 16, 2018, a memorandum from Mr. Babcock titled
Request for Resignation (the “Resignation Request Memorandum”) was sent to the
State’s at-will employees, asking them to submit tentative resignations, and for those who
wanted to remain in their position, to submit a statement of interest in that position.
Because he failed to respond to the Resignation Request Memorandum, Dr. Blanford was
notified of his at-will employment termination on December 3, 2018.


       INTERROGATORY NO. 3: Please state in detail each and every reason why
Dr. Bellville’s employment was terminated on December 3, 2018.
       RESPONSE: On November 16, 2018, a memorandum from Mr. Babcock titled
Request for Resignation (the “Resignation Request Memorandum”) was sent to the
State’s at-will employees, asking them to submit tentative resignations, and for those who
wanted to remain in their position, to submit a statement of interest in that position.
Because he failed to respond to the Resignation Request Memorandum, Dr. Bellville was
notified of his at-will employment termination on December 3, 2018.


       INTERROGATORY NO. 4: Please identify each person who was responsible
for the termination of Plaintiffs' employment, or who was consulted with or who
otherwise participated in the deliberations or decision making process that led to the
termination of Plaintiffs' employment, including the        name and specific role or
responsibility of each person.
       RESPONSE: Governor Dunleavy authorized Mr. Babcock, as his presumptive
chief of staff, to make personnel decisions for the incoming administration.           On
November 16, 2018, a memorandum from Mr. Babcock titled Request for Resignation
(the “Resignation Request Memorandum”) was sent to the State’s at-will employees,
asking them to submit tentative resignations, and for those who wanted to remain in their
                                                                    Exhibit 24, Page 4 of 5
                                                  Plaintiffs' Motion for Sumary Judgment


       Case 3:19-cv-00036-JWS Document 54-24 Filed 04/09/21 Page 4 of 5
         RESPONSE: Defendants further object that this request is not seeking
information relevant to a claim or defense of any party, not proportional to the needs of
the case, and not reasonably calculated to lead to the discovery of admissible evidence.
Without waiving any general or specific objections, see Confidential Blanford/Bellville
DEF 000001-140.


         REQUEST FOR PRODUCTION NO. 4: Please produce the job description for
John Bellville's job at the time his employment was terminated.
         RESPONSE: Defendants further object that this request is not seeking
information relevant to a claim or defense of any party, not proportional to the needs of
the case, and not reasonably calculated to lead to the discovery of admissible evidence.
Without waiving any general or specific objections, see Confidential Blanford/Bellville
DEF 000141-349.
         DATED this 8th day of May, 2020.

                                              LANE POWELL LLC
                                              Attorneys for Defendants

                                              By s/ Michael B. Baylous
                                                Brewster H. Jamieson, ABA No. 8411122
                                                Peter C. Partnow, ABA No. 7206029
                                                Michael B. Baylous, ABA No. 0905022
I certify that on May 8, 2020, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

Michael B. Baylous
026822.0005/8046064.4




                                                                    Exhibit 24, Page 5 of 5
                                                  Plaintiffs' Motion for Sumary Judgment


          Case 3:19-cv-00036-JWS Document 54-24 Filed 04/09/21 Page 5 of 5
